USCA11 Case: 20-12958    Date Filed: 01/15/2021   Page: 1 of 8



                                                         [DO NOT PUBLISH]



           IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 20-12958
                        Non-Argument Calendar
                      ________________________

                D.C. Docket No. 1:19-cr-00107-JB-MU-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                 versus

TESEAN RAYNARD JAMES,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                  for the Southern District of Alabama
                      ________________________

                           (January 15, 2021)
           USCA11 Case: 20-12958          Date Filed: 01/15/2021      Page: 2 of 8



Before NEWSOM, BRANCH, and ANDERSON, Circuit Judges.

PER CURIAM:

       Tesean Raynard James appeals his 18-month sentence following the district

court’s revocation of his supervised release. He argues that his sentence is

substantively unreasonable. After review, we affirm.

       In 2019, James pleaded guilty to conspiracy to possess marijuana with intent

to distribute (Count 1), in violation of 21 U.S.C. § 846, and was sentenced to time

served and three years of supervised release. 1 The district court explained that,

while on supervised release, James could not “commit any federal, state, or local

crimes,” could not possess a firearm or a controlled substance, and was required to

comply with the standard conditions of supervised release as recommended by the

United States Sentencing Commission. The standard conditions included that

James could not use controlled substances. Additionally, the court imposed the

following special conditions on his term of supervised release: “[u]rine

surveillance; drug and/or alcohol treatment; and the model search condition.” His

supervised release commenced on November 15, 2019.




       1
         James’s offense of conviction carried a statutory maximum term of five years’
imprisonment, and the district court was required to impose a term of supervised release of at
least two years. See 21 U.S.C. §§ 841(b)(1)(D), 846. His applicable guidelines range was two to
eight months’ imprisonment, based on an offense level of 4 and a criminal history category of
IV.
                                              2
          USCA11 Case: 20-12958       Date Filed: 01/15/2021    Page: 3 of 8



      In December 2019, March 2020, and April 2020, James’s probation officer

filed three noncompliance reports that stated James’s urine tested positive for

marijuana in November 2019, January 2020, February 2020, and March 2020,

respectively. Additionally, the March 2020 report indicated that, on at least two

occasions, James failed to report for his required substance abuse treatment

program. In each report, the probation officer recommended that James continue

his term of supervised release, and each time the district court agreed with the

recommendation.

      In June 2020, the probation officer petitioned for revocation of James’s

supervised release and moved for a warrant for his arrest based on a belief that he

had violated the term of his supervised release that he would not commit any other

crime. Specifically, the petition indicated that the Mobile Alabama Police

Department had issued a warrant for James’s arrest for second-degree domestic

violence, a felony in the state of Alabama. According to the probation office,

James’s ex-girlfriend contacted his probation officer on June 10, 2020 and reported

multiple instances of domestic abuse between March and June 2020. The

probation officer directed her to contact the local police. She did so and filed a

report, based on an incident that occurred on June 8, 2020, where James allegedly

“became angry, grabbed [his ex-girlfriend’s] throat, and began to squeeze,” before

pushing her “to the floor and strangl[ing] her three more times.” Thereafter, he


                                          3
           USCA11 Case: 20-12958           Date Filed: 01/15/2021      Page: 4 of 8



pushed her down some stairs when she attempted to flee. Following this report,

the state issued a warrant for his arrest for domestic violence.

       The probation officer explained that this violation was a “Grade B” violation

and with James’s criminal history category of IV, the resulting guideline range was

12 to 18 months’ imprisonment.2 The statutory maximum that could be imposed

for the violation of supervised release was 24 months’ imprisonment. The

probation officer recommended that James’s supervised release be revoked based

on his continued violations, and that an 18-month term of imprisonment be

imposed, followed by 18 months of supervised release. The district court issued an

arrest warrant based on the petition and James was arrested.

       At a subsequent hearing, James admitted that the government could “make

out a prima facie case” that he violated the terms of his supervised release, and he

waived his right to a preliminary hearing. Based on his admission and waiver, the

district court found that James violated the terms and conditions of his supervised

release. The government requested that the district court impose an 18-month term


       2
          The United States Sentencing Guidelines provide that a “Grade B” violation is any
“conduct constituting any other federal, state, or local offense punishable by a term of
imprisonment exceeding one year.” U.S.S.G. § 7B1.1(a)(2). The sentencing table for supervised
release violations is set forth in U.S.S.G. § 7B1.4(a), and directs the court to determine the
applicable guideline range based on the grade of the violation and the defendant’s criminal
history category as determined at the time of his sentencing to the term of supervision. U.S.S.G.
§ 7B1.4 cmt. (n.1). James’s criminal history category was determined to be a IV at the time of
his original sentencing. The sentencing table provides that a Grade B violation with a criminal
history category of IV results in a guidelines range of 12 to 18 months’ imprisonment. U.S.S.G.
§ 7B1.4(a).
                                               4
            USCA11 Case: 20-12958            Date Filed: 01/15/2021        Page: 5 of 8



of imprisonment, followed by 18 months’ supervised release, based on James’s

repeated drug use violations and the domestic violence allegations against him.

James’s counsel asserted that the district court was required to impose a term of

imprisonment under 18 U.S.C. § 3583, 3 based on James’s admission to three

positive drug tests, but it urged the court not to impose a sentence at the high end

of the guidelines range and to consider imposing treatment for drug and domestic

violence abuse.

       The district court noted that the revocation petition was not based on the

positive drug tests, but rather on the domestic violence allegations, so the court did

not consider revocation statutorily mandatory. Nevertheless, the district court

stated that it was “gravely concerned with the domestic violence aspect” of his

violation, the allegations of which were “extremely serious.” Thus, the district

court explained that it deemed the government’s recommendation an appropriate

sentence. Accordingly, the court revoked James’s supervised release and

sentenced him to 18 months’ imprisonment, followed by 18 months’ supervised

release. James did not object to the sentence. This appeal followed.

                                       II.     Discussion




       3
        Section 3583(g)(4) provides that revocation of supervised release is mandatory if the
defendant “as a part of drug testing, tests positive for illegal controlled substances more than 3
times over the court of 1 year.” 18 U.S.C. § 3583(g)(4).
                                                 5
           USCA11 Case: 20-12958            Date Filed: 01/15/2021       Page: 6 of 8



       James argues that his 18-month term of imprisonment is excessive because

this was his first revocation, and the prior non-compliance reports were based on

his battle with marijuana use for the past 10 years, as he started using marijuana at

the age of 16. He maintains that he was trying to end his addiction by attending

drug treatment, and that an imposition of drug and domestic violence treatment

along with a sentence at the bottom or middle of the applicable guideline range

would have been sufficient to achieve the purposes of sentencing.

       We generally review a sentence imposed upon revocation of supervised

release for reasonableness, applying a deferential abuse-of-discretion standard.4

United States v. Vandergrift, 754 F.3d 1303, 1307 (11th Cir. 2014). We will

“vacate the sentence if, but only if, we ‘are left with the definite and firm

conviction that the district court committed a clear error of judgment in weighing

the [18 U.S.C.] § 3553(a) factors by arriving at a sentence that lies outside the

range of reasonable sentences dictated by the facts of the case.’” United States v.

Irey, 612 F.3d 1160, 1190 (11th Cir. 2010) (en banc) (quoting United States v.

Pugh, 515 F.3d 1179, 1191 (11th Cir. 2008)). The party who challenges the




       4
          Although James asserts this his claim is subject to review only for plain error because
he failed to object specifically to the reasonableness of the sentence, the Supreme Court recently
clarified in Holguin-Hernandez v. United States, 140 S. Ct. 762, 766–67 (2020), that where, as
here, a defendant advocates for a lesser sentence than is ultimately imposed, nothing more is
required to preserve a claim that the sentence is substantively unreasonable.
                                                6
          USCA11 Case: 20-12958       Date Filed: 01/15/2021    Page: 7 of 8



sentence bears the burden of showing that the sentence is unreasonable. United

States v. Tome, 611 F.3d 1371, 1378 (11th Cir. 2010).

      The district court may, after considering certain factors in § 3553(a), revoke

a defendant’s supervised release if the court finds by a preponderance of the

evidence that the defendant violated a condition of his supervised release.

18 U.S.C. § 3583(e)(3). The factors the court must consider in sentencing a

defendant after a revocation of supervised release include: (1) the nature and

circumstances of the offense and the defendant’s history and characteristics; (2) the

need for the sentence to deter criminal conduct, protect the public from the

defendant’s further crimes, and provide the defendant with needed educational or

vocational training, medical care, or other correctional treatment; (3) the

sentencing guidelines range; (4) any pertinent policy statement; (5) the need to

avoid unwarranted sentence disparities among similarly situated defendants; and

(6) the need to provide restitution to victims of the offense. See 18 U.S.C.

§§ 3553(a) and 3583(e). The weight given to any § 3553(a) factor is a matter

committed to the discretion of the district court. United States v. Williams, 526

F.3d 1312, 1322 (11th Cir. 2008). “Although we do not automatically presume a

sentence within the guidelines range is reasonable, we ordinarily expect [such a

sentence] to be reasonable.” United States v. Hunt, 526 F.3d 739, 746 (11th Cir.

2008) (alteration adopted and quotation omitted). Additionally, a sentence that is


                                          7
          USCA11 Case: 20-12958        Date Filed: 01/15/2021    Page: 8 of 8



below the statutory maximum is another indicator of reasonableness. See United

States v. Gonzalez, 550 F.3d 1319, 1324 (11th Cir. 2008).

      James failed to establish that the 18-month term of imprisonment for the

supervised release violation is substantively unreasonable. James repeatedly

violated the terms of his supervised release and, as the district court noted, the

allegations of domestic violence which led to the revocation were very serious and

depicted a pattern of abuse. Given the circumstances, James has failed to establish

that the 18-month sentence lies “outside the range of reasonable sentences dictated

by the facts of the case.” Irey, 612 F.3d at 1190 (quotation omitted). Moreover,

James’s sentence is within the applicable guidelines range of 12 to 18 months’

imprisonment and is below the statutory maximum of 24 months’ imprisonment,

which are both indicators of reasonableness. Hunt, 526 F.3d at 746; Gonzalez,

F.3d at 1324. Accordingly, we conclude the sentence is substantively reasonable

and affirm.

      AFFIRMED.




                                           8